Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be                                         Sep 19 2013, 5:43 am
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the
case.

APPELLANT PRO SE:                               ATTORNEYS FOR APPELLEE:

IVAN LUIS VAZQUEZ                               GREGORY F. ZOELLER
Carlisle, Indiana                               Attorney General of Indiana

                                                GEORGE P. SHERMAN
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

IVAN LUIS VAZQUEZ,                              )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )        No. 79A02-1207-PC-545
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE TIPPECANOE CIRCUIT COURT
                          The Honorable Donald L. Daniel, Judge
                              Cause No. 79C01-0607-PC-1



                                    September 19, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BROWN, Judge
       Ivan Luis Vazquez, pro se, appeals the post-conviction court’s denial of his

petition for post-conviction relief. Vazquez raises four issues, which we revise and

restate as whether the court erred in denying Vazquez’s petition for post-conviction

relief. We affirm.

                        FACTS AND PROCEDURAL HISTORY

       On August 15, 2003, the State charged Vazquez with Count I, dealing in cocaine

as a class A felony; Count II, possession of cocaine as a class C felony; Count III, dealing

in cocaine as a class A felony; Count IV, possession of cocaine as a class C felony; Count

V, conspiracy to commit dealing in cocaine as a class A felony; Count VI, possession of

cocaine as a class C felony; Count VII, possession of methamphetamine as a class C

felony; Count VIII, possession of a schedule IV controlled substance as a class D felony;

Count IX, possession of a schedule IV controlled substance as a class D felony; Count X,

possession of a schedule IV controlled substance as a class D felony; and Count XI,

maintaining a common nuisance as a class D felony. On October 23, 2003, the State

charged Vazquez with Count XII, corrupt business influence as a class C felony. That

same day, the State also filed an amended information for Count V, conspiracy to commit

dealing in cocaine.

       In September 2004, Vazquez pled guilty to Count I, dealing in cocaine as a class A

felony, and Count V, conspiracy to commit dealing in cocaine as a class A felony. Under

the plea agreement, Vazquez consented to judicial fact-finding of aggravators and

mitigators. On September 22, 2004, the court held a guilty plea hearing at which the

court informed Vazquez of his rights. The following exchange occurred:


                                             2
       BY THE COURT: Do you understand that the Court may order that the
       sentences for the crimes charged in this case be served one at a time, what
       the law calls consecutively, so that the time you spend in prison for the
       sentence for – for instance, I believe it’s Count Five, could be consecutive
       to the sentence imposed in Count One. Do you understand that?

       BY MR. VAZQUEZ:             Yes.

Guilty Plea Transcript at 12.

       On April 11, 2005, the court held a sentencing hearing and accepted Vazquez’s

plea. At the hearing, Tiffany Hurst, Vazquez’s ex-girlfriend, testified that she did not

want to be at the sentencing hearing and that Vazquez had threatened her. The court

found the following aggravating factors: (1) Vazquez’s criminal history; (2) “numerous

offenses over a substantial period of time with numerous transferees with respect to the

drugs;” (3) that Vazquez “was a dealer, not a user, with respect to cocaine;” (4) that

Vazquez “attempted to intimidate a witness prior to testimony;” and (5) that “[t]here have

been attempts at rehabilitation.” Appellant’s Direct Appeal Appendix at 7. Although the

court did not identify any mitigators in its sentencing order, at the sentencing hearing the

court stated that Vazquez’s guilty plea was entitled to some weight and also gave “little

weight” to the hardship on Vazquez’s six dependents because it found that he had been

supporting them by illegal means. Sentencing Transcript at 83. The court found that the

aggravators outweighed any mitigators.

       At the end of the sentencing hearing, Vazquez’s trial counsel argued that the

conviction for Count I should be merged and vacated.           Specifically, the following

exchange occurred:

          BY THE COURT:           . . . I did not enter – impose sentence on Count
          One because I find it to be covered by terms of double-jeopardy by the
          same – by the terms of –
                                            3
          [Vazquez’s Counsel]:     – I think the language on that is it merges and you
          vacate it.

          BY THE COURT:            Now, merger is no longer the term that they use.

          [Vazquez’s Counsel]:     Oh.

          BY THE COURT:            Go figure.

          [Vazquez’s Counsel]:     Okay.

          BY THE COURT:             It’s – it’s certainly not dismissed. It’s hanging out
          here in case there’s something wrong with the conviction on Count V, it’s
          still a viable count as to which sentence can be imposed, but I just find that
          based upon the Morgan case that I’m not permitted to impose the two.
          There would have to be, I think, something that makes it clear that the
          charges are separate and that – so that there’s no question to the, you know,
          appellate reader that he’s convicted of A and of B rather than A as part of
          B.

Id. at 86-87. In April 2005, the court sentenced Vazquez to fifty years with five years

suspended for Count V, conspiracy to commit dealing in cocaine as a class A felony, and

ordered that the sentence be served consecutive to his sentence under cause number

79D06-0210-FD-277.

      On direct appeal, Vazquez argued that the trial court erred in sentencing him to the

maximum term of fifty years with five years suspended to probation because it

improperly found the aggravators of his criminal history, that he had committed

“numerous offenses over a substantial period of time with numerous transferees,” and

that he “was a dealer, not a user, with respect to cocaine.” Vazquez v. State, 839 N.E.2d

1229, 1231-1233 (Ind. Ct. App. 2005), trans. denied. Vazquez also argued that his

sentence was inappropriate and that the trial court erred in ordering his sentence to run

consecutive to his sentence in another case. Id. at 1231. This court found that the trial

                                             4
court abused its discretion by finding that Vazquez “was a dealer, not a user, with respect

to cocaine” as an aggravator, but ultimately concluded that the trial court did not abuse its

discretion in sentencing Vazquez given the remaining aggravators and affirmed his

sentence. Id. at 1234-1235.

       In 2008, Vazquez filed a petition for post-conviction relief. In 2011, Vazquez

filed an amended petition for post-conviction relief and alleged that his trial counsel

misinformed him that he could be convicted and sentenced for both dealing in cocaine

and conspiracy to commit dealing in cocaine, that his plea agreement was void in part

because the trial court withheld judgment on Count I, dealing in cocaine, and that his trial

counsel and appellate counsel were ineffective.

       On January 13, 2012, the post-conviction court held a hearing. Vazquez testified

that his trial counsel told him that he could be convicted and sentenced for both dealing in

cocaine and conspiracy to commit dealing in cocaine. Vazquez also stated: “[I]f I would

have known and had information about the law and it’s [sic] rules that applied in this case

in my case and the proceedings I am sure that I wouldn’t have taken the plea agreement

and I would have request[ed] a jury because I would have got a better result.” Post-

Conviction Transcript at 49. Vazquez’s trial counsel and appellate counsel also testified.

On June 14, 2012, the post-conviction court denied Vazquez’s petition.

                                      DISCUSSION

       Before discussing Vazquez’s allegations of error, we note that although Vazquez

is proceeding pro se, such litigants are held to the same standard as trained counsel and

are required to follow procedural rules. Evans v. State, 809 N.E.2d 338, 344 (Ind. Ct.

App. 2004), trans. denied. We also note the general standard under which we review a
                                          5
post-conviction court’s denial of a petition for post-conviction relief. The petitioner in a

post-conviction proceeding bears the burden of establishing grounds for relief by a

preponderance of the evidence. Fisher v. State, 810 N.E.2d 674, 679 (Ind. 2004); Ind.

Post-Conviction Rule 1(5). When appealing from the denial of post-conviction relief, the

petitioner stands in the position of one appealing from a negative judgment. Fisher, 810

N.E.2d at 679. On review, we will not reverse the judgment unless the evidence as a

whole unerringly and unmistakably leads to a conclusion opposite that reached by the

post-conviction court. Id. Further, the post-conviction court in this case entered findings

of fact and conclusions thereon in accordance with Indiana Post-Conviction Rule 1(6).

Id. “A post-conviction court’s findings and judgment will be reversed only upon a

showing of clear error – that which leaves us with a definite and firm conviction that a

mistake has been made.” Id. In this review, we accept findings of fact unless clearly

erroneous, but we accord no deference to conclusions of law. Id. The post-conviction

court is the sole judge of the weight of the evidence and the credibility of witnesses. Id.

       To the extent that Vazquez fails to put forth a cogent argument, cite to authority,

or cite to the record, we conclude that such arguments are waived. See, e.g., Cooper v.

State, 854 N.E.2d 831, 834 n.1 (Ind. 2006) (holding that the defendant’s contention was

waived because it was “supported neither by cogent argument nor citation to authority”);

Shane v. State, 716 N.E.2d 391, 398 n.3 (Ind. 1999) (holding that the defendant waived

argument on appeal by failing to develop a cogent argument); Smith v. State, 822 N.E.2d

193, 202-203 (Ind. Ct. App. 2005) (“Generally, a party waives any issue raised on appeal

where the party fails to develop a cogent argument or provide adequate citation to

authority and portions of the record.”), trans. denied.
                                              6
       To the extent that Vazquez raises freestanding claims of error, these claims fail.

See Reed v. State, 866 N.E.2d 767, 768 (Ind. 2007) (holding that the propriety of a

defendant’s sentence is not properly questioned through collateral proceedings and that

only issues not known at the time of the original trial or issues not available on direct

appeal may be properly raised through post-conviction proceedings); Sanders v. State,

765 N.E.2d 591, 592 (Ind. 2002) (holding that in “post-conviction proceedings,

complaints that something went awry at trial are generally cognizable only when they

show deprivation of the right to effective counsel or issues demonstrably unavailable at

the time of trial or direct appeal” and that it is wrong to review the petitioner’s

fundamental error claim in a post-conviction proceeding); Lambert v. State, 743 N.E.2d

719, 726 (Ind. 2001) (holding that post-conviction procedures do not provide a petitioner

with a “super-appeal” or opportunity to consider freestanding claims that the original trial

court committed error and that such claims are available only on direct appeal), reh’g

denied, cert. denied, 534 U.S. 1136, 122 S. Ct. 1082 (2002).

       We will address Vazquez’s arguments to the extent that he raises issues within the

context of ineffective assistance.     Generally, to prevail on a claim of ineffective

assistance of counsel, a petitioner must demonstrate both that his counsel’s performance

was deficient and that the petitioner was prejudiced by the deficient performance. Ben-

Yisrayl v. State, 729 N.E.2d 102, 106 (Ind. 2000) (citing Strickland v. Washington, 466

U.S. 668, 687, 104 S. Ct. 2052, 2064 (1984), reh’g denied), reh’g denied, cert. denied,

534 U.S. 830, 122 S. Ct. 73 (2001). We apply the same standard of review to claims of

ineffective assistance of appellate counsel as we apply to claims of ineffective assistance

of trial counsel. Williams v. State, 724 N.E.2d 1070, 1078 (Ind. 2000), reh’g denied,
                                          7
cert. denied, 531 U.S. 1128, 121 S. Ct. 886 (2001). A counsel’s performance is deficient

if it falls below an objective standard of reasonableness based on prevailing professional

norms. French v. State, 778 N.E.2d 816, 824 (Ind. 2002). To meet the appropriate test

for prejudice, the petitioner must show that there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.

Id. A reasonable probability is a probability sufficient to undermine confidence in the

outcome. Perez v. State, 748 N.E.2d 853, 854 (Ind. 2001). “[L]ogic dictates that ‘a

verdict or conclusion only weakly supported by the record is more likely to have been

affected by errors than one with overwhelming record support.’” Hilliard v. State, 609

N.E.2d 1167, 1169-1170 (Ind. Ct. App. 1993) (quoting Strickland, 466 U.S. at 696, 104

S. Ct. at 2069)). Failure to satisfy either prong will cause the claim to fail. French, 778

N.E.2d at 824. Most ineffective assistance of counsel claims can be resolved by a

prejudice inquiry alone. Id.

       When considering a claim of ineffective assistance of counsel, a “strong

presumption arises that counsel rendered adequate assistance and made all significant

decisions in the exercise of reasonable professional judgment.” Morgan v. State, 755

N.E.2d 1070, 1072 (Ind. 2001). “[C]ounsel’s performance is presumed effective, and a

defendant must offer strong and convincing evidence to overcome this presumption.”

Williams v. State, 771 N.E.2d 70, 73 (Ind. 2002). Evidence of isolated poor strategy,

inexperience, or bad tactics will not support a claim of ineffective assistance of counsel.

Clark v. State, 668 N.E.2d 1206, 1211 (Ind. 1996), reh’g denied, cert. denied, 520 U.S.

1171, 117 S. Ct. 1438 (1997). “Reasonable strategy is not subject to judicial second

guesses.” Burr v. State, 492 N.E.2d 306, 309 (Ind. 1986). We “will not lightly speculate
                                           8
as to what may or may not have been an advantageous trial strategy as counsel should be

given deference in choosing a trial strategy which, at the time and under the

circumstances, seems best.” Whitener v. State, 696 N.E.2d 40, 42 (Ind. 1998).

       Because Vazquez was convicted pursuant to a guilty plea, we must analyze his

claims under Segura v. State, 749 N.E.2d 496 (Ind. 2001). See Smith v. State, 770

N.E.2d 290, 295 (Ind. 2002) (“To the extent that [the petitioner’s] claims for post-

conviction relief are grounded in his contention that he did not receive the minimum level

of effective assistance from his trial counsel that the Constitution requires, we analyze

such claims according to Segura v. State, 749 N.E.2d 496 (Ind. 2001).”).               Segura

categorizes two main types of ineffective assistance of counsel cases. The first category

relates to “an unutilized defense or failure to mitigate a penalty.” Willoughby v. State,

792 N.E.2d 560, 563 (Ind. Ct. App. 2003), trans. denied. With respect to this category,

the Court held that “in order to establish that the guilty plea would not have been entered

if counsel had performed adequately, the petitioner must show that a defense was

overlooked or impaired and that the defense would likely have changed the outcome of

the proceeding.” Segura, 749 N.E.2d at 499. The Court also held that “in the case of

claims related to a defense or failure to mitigate a penalty, it must be shown that there is a

reasonable probability that a more favorable result would have obtained in a competently

run trial.” Id. at 507. If a petitioner is convicted pursuant to a guilty plea and later claims

that his counsel rendered ineffective assistance because counsel overlooked or impaired a

defense, the petitioner “must show that a defense was indeed overlooked or impaired and

that the defense would have likely changed the outcome of the proceeding.” Maloney v.

State, 872 N.E.2d 647, 650 (Ind. Ct. App. 2007) (emphasis added).
                                            9
      The second category relates to “an improper advisement of penal consequences,”

and this category has two subcategories: (1) “claims of intimidation by exaggerated

penalty or enticement by an understated maximum exposure;” or (2) “claims of incorrect

advice as to the law.” Id. With respect to this category, the Court in Segura concluded:

             [I]n order to state a claim for postconviction relief a petitioner may
      not simply allege that a plea would not have been entered. Nor is the
      petitioner’s conclusory testimony to that effect sufficient to prove
      prejudice. To state a claim of prejudice from counsel’s omission or
      misdescription of penal consequences that attaches to both a plea and a
      conviction at trial, the petitioner must allege, in Hill’s terms, “special
      circumstances,”1 or, as others have put it, “objective facts”2 supporting the
      conclusion that the decision to plead was driven by the erroneous advice.

               We believe a showing of prejudice from incorrect advice as to the
      penal consequences is to be judged by an objective standard, i.e., there must
      be a showing of facts that support a reasonable probability that the
      hypothetical reasonable defendant would have elected to go to trial if
      properly advised. Nevertheless, . . . a petitioner may be entitled to relief if
      there is an objectively credible factual and legal basis from which it may be
      concluded that “there is a reasonable probability that, but for counsel’s
      errors, he would not have pleaded guilty and would have insisted on going
      to trial.” Hill[ v. Lockhart, 474 U.S. 52,] 59, 106 S. Ct. 366 [(1985)].

                                            *****

      [F]or claims relating to penal consequences, a petitioner must establish, by
      objective facts, circumstances that support the conclusion that counsel’s
      errors in advice as to penal consequences were material to the decision to
      plead. Merely alleging that the petitioner would not have pleaded is
      insufficient.   Rather, specific facts, in addition to the petitioner’s
      conclusory allegation, must establish an objective reasonable probability
      that competent representation would have caused the petitioner not to enter
      a plea.

Segura, 749 N.E.2d at 507.

      1
          Hill [v. Lockhart, 474 U.S. 52, 60, 106 S. Ct. 366 (1985)].
      2
       McCleese v. United States, 75 F.3d 1174, 1179 (7th Cir. 1996); State v. Donald, 198
      Ariz. 406, 10 P.3d 1193, 1201 (Ct. App. 2000)[, review denied, cert. denied, 534 U.S.
      825, 122 S. Ct. 63 (2001)].
                                                    10
A.     Trial Counsel

       Vazquez argues that his trial counsel was ineffective for: (1) failing to object when

the trial court “acted contrary to Ind. Code § 35-38-1-1(a);” (2) improperly advising

Vazquez regarding a possible sentence; (3) informing him that he should accept the guilty

plea under the circumstances; (4) failing to object to or move to dismiss certain counts;

and (5) failing to advise Vazquez that a forfeiture of his property by the United States

government was punishment and that his plea agreement resulted in punishment for the

same offense.

       1.       Ind. Code § 35-38-1-1

       Vazquez argues that the court contravened Ind. Code § 35-38-1-1(a) which

provides: “Except as provided in section 1.5 of this chapter, after a verdict, finding, or

plea of guilty, if a new trial is not granted, the court shall enter a judgment of conviction.”

Vazquez contends that the trial court “withheld imposing any sentence upon the stated

Dealing charge, because of double jeopardy concerns, and by doing so, essentially

suspended a proverbial guillotina [sic] over Vazquez indefinitely metaphorically

speaking.” Appellant’s Brief at 11. Vazquez also argues that his “attorney failed to

object, living [sic] him subjected to future punishment.” Id. at 13. The State argues that

the trial court entered a judgment of conviction on only Count V, conspiracy to commit

dealing in cocaine.

       At the end of the sentencing hearing, Vazquez’s trial counsel argued that the

conviction for Count I should be merged and vacated. Specifically, trial counsel stated:

“I think the language on that is it merges and you vacate it.” Sentencing Transcript at 86-

87. The record reveals that Vazquez was not sentenced on Count I, and the sentencing
                                        11
order specifically states: “The Court declines to enter judgment of conviction on Count I,

Dealing in Cocaine, a Class A felony.” Appellant’s Direct Appeal Appendix at 7. Under

the circumstances, we cannot say that the evidence as a whole unerringly and

unmistakably leads to a conclusion opposite that reached by the post-conviction court or

that Vazquez has demonstrated that he received ineffective assistance of trial counsel.3

        2.      Advice Regarding Sentence and Double Jeopardy

        Vazquez argues that his guilty plea was entered unknowingly, unintelligently, and

involuntarily and that his trial counsel was ineffective in providing advice regarding the

sentence.      Without citation to the record, Vazquez claims that his trial counsel

“incorrectly advised [him] that he was facing a great deal more than 150 years if he went

to trial on all the charges but if he entered into the plea agreement he would only be

facing a 100 years and that he might only get 20 years.” Appellant’s Brief at 18-19.

Vazquez argues that he was “incorrectly informed by counsel and mislead by the trial

court that he could be convicted and sentenced for both dealing in cocaine and conspiracy

to commit dealing in cocaine.” Id. at 14. Vazquez appears to argue that his trial counsel

should have informed him that Count V, conspiracy to commit dealing in cocaine as a

class A felony, would have been dismissed because it had the same overt acts alleged as

in Count I, dealing in cocaine as a class A felony. Vazquez also contends that his trial

counsel “should have properly advised [him] and sought dismissal of the conspiracy

charge, based on the fact the same overt acts alleged in furtherance[] of the agreement
        3
          We observe that this court has previously held that a withheld judgment is not appealable
because it is neither a final judgment nor an interlocutory order, that the only available remedy is a writ of
mandamus, and that the Indiana Supreme Court “has exclusive, original jurisdiction over actions for writs
of mandamus against inferior state courts based on the alleged failure of the respondent court to act when
it was under a duty to act, in this case to compel the trial court to comply with Indiana Code § 35-38-1-
1(a).” Chissell v. State, 705 N.E.2d 501, 506 (Ind. Ct. App. 1999), trans. denied.
                                                     12
were elements necessary to convict Vazquez of the dealing in cocaine charge.” Id. at 20.

Vazquez argues that his trial counsel failed to inform him that at worst he would be

facing the penalty of “either a class A dealing or a class A conspiracy to deal, as opposed

to facing the ‘voidable’ charges of class A dealing, and class A conspiracy as sequential

succession of ‘box-cars,’” and that he would not have pled guilty if properly informed.

Id. at 13. Vazquez contends that had he known that his sentences “could not [be] ordered

consecutive, and that the maximum legal sentence he was facing was fifty (50) years, [he]

never would have pled guilty pursuant to an agreement that allowed the trial court to

sentence [him] up to a hundred (100) years.” Id. at 16.

       The State argues that there was no double jeopardy violation because the overt act

alleged in the conspiracy charge was that Vazquez delivered cocaine to other persons

including Christopher Pracht and Informant 03-25 in addition to only Informant 01-30

which was alleged in the dealing charge. The State contends that the trial court initially

properly advised Vazquez that he could be convicted and sentenced to consecutive terms

for dealing in cocaine and conspiracy to commit dealing in cocaine.

       In Segura, the Indiana Supreme Court held:

              Whether viewed as ineffective assistance of counsel or an
       involuntary plea, the postconviction court must resolve the factual issue of
       the materiality of the bad advice in the decision to plead, and
       postconviction relief may be granted if the plea can be shown to have been
       influenced by counsel’s error. However, if the postconviction court finds
       that the petitioner would have pleaded guilty even if competently advised
       as to the penal consequences, the error in advice is immaterial to the
       decision to plead and there is no prejudice.

749 N.E.2d at 504-505.      Thus, it is immaterial whether Vazquez’s claim is of an

involuntary plea or ineffective assistance of counsel. See Willoughby, 792 N.E.2d at 563

                                            13
(citing Segura and holding that it was immaterial whether the petitioner’s claim was

characterized as an involuntary plea or ineffective assistance of counsel because, under

either standard, the petitioner must demonstrate that the intimidation resulting from his

trial counsel’s failure to inform him of the single larceny rule was material to his decision

to plead guilty), trans. denied.

       Initially, we observe that trial counsel testified at the post-conviction hearing: “It

was my belief and I think that I advised you that your maximum under that would have

been the maximum for 1 A felony and I think that you were sentenced within the

maximum of 1 A felony.” Post-Conviction Transcript at 10. Trial counsel later testified:

              I think what I advised you I don’t know whether I used the term
       double jeopardy and I think it is under principles of double jeopardy and
       again I would like to see that sentencing order to refresh my recollection
       but I believe what I advised you was that they would not be able to run
       those consecutive and I think that I made that argument at your sentencing
       and I think they didn’t run those consecutive.

                                          *****

              I think what I advised you was that they couldn’t – well basically the
       sentence range that we’re looking at was a class A felony range. That they
       couldn’t stack those up on you. I don’t – I doubt that I would have said to
       you under principles of double jeopardy that’s the case. I would have just
       said look doesn’t really matter because they can’t stack them up they got to
       merge at sentencing. In effect I was advising you about double jeopardy
       but I don’t know that I used that term.

Id. at 13-14. Based upon trial counsel’s testimony, trial counsel gave Vazquez the exact

advice that Vazquez claims his trial counsel was ineffective for failing to provide.

       We cannot say that the trial court’s statements at the beginning of the guilty plea

hearing implying that the court could enter two convictions and order consecutive

sentences were erroneous or that trial counsel’s failure to object resulted in ineffective

                                             14
assistance. Vazquez cites Derado v. State, 622 N.E.2d 181 (Ind. 1993), in support of his

argument that a conviction and sentence for both dealing in cocaine and conspiracy to

commit dealing in cocaine were not permissible.         The Court in Derado ultimately

concluded that the defendant’s convictions for dealing in cocaine and conspiracy to deal

in cocaine violated double jeopardy after examining the charging information and jury

instructions. 622 N.E.2d at 184. The Court stated that its decision did not “necessarily

affect the body of case law from this Court which makes it clear that a defendant may be

convicted of both conspiracy to commit a felony and commission of the underlying

felony.” Id. The Court also held that “the holding of this case is limited to those

instances where the charging document and the jury instructions rely on the same facts to

prove both accomplice liability for the commission of the underlying crime as well as the

overt act committed in furtherance of the conspiracy.” Id. The Indiana Supreme Court

later indicated that any argument under the Federal Constitution along these lines was

eliminated by the decision in Games v. State, 684 N.E.2d 466 (Ind. 1997), reh’g granted

on other grounds, 690 N.E.2d 211 (1997), cert. denied, 525 U.S. 838, 119 S. Ct. 98

(1998). See Grinstead v. State, 684 N.E.2d 482, 485-486 (Ind. 1997). In Grinstead, the

Court held that the rule of Derado was no longer an accurate statement of federal double

jeopardy law. 684 N.E.2d at 486. “To the contrary, review of multiple punishments

under the Double Jeopardy Clause of the Federal Constitution requires that we look only

to the relevant statutes in applying Blockburger[ v. United States, 284 U.S. 299, 52 S. Ct.

180 (1932)], and no further. The factual elements in the charging instrument and jury

instructions are not part of this inquiry.” Id. Under the federal analysis, Vazquez’s claim

fails. To the extent that Vazquez appears to argue that his trial counsel was ineffective
                                          15
for failing to object or request dismissal under Indiana’s Double Jeopardy Clause, we will

address Vazquez’s argument.

       The Indiana Constitution provides that “[n]o person shall be put in jeopardy twice

for the same offense.” IND. CONST. Art. 1, § 14. The Indiana Supreme Court has held

that “two or more offenses are the ‘same offense’ in violation of Article I, Section 14 of

the Indiana Constitution, if, with respect to either the statutory elements of the challenged

crimes or the actual evidence used to convict, the essential elements of one challenged

offense also establish the essential elements of another challenged offense.” Richardson

v. State, 717 N.E.2d 32, 49 (Ind. 1999).

       Under the actual evidence test, the evidence presented at trial is examined to

determine whether each challenged offense was established by separate and distinct facts.

Lee v. State, 892 N .E.2d 1231, 1234 (Ind. 2008). To show that two challenged offenses

constitute the “same offense” in a claim of double jeopardy, a defendant must

demonstrate a reasonable possibility that the evidentiary facts used by the fact-finder to

establish the essential elements of one offense may also have been used to establish the

essential elements of a second challenged offense. Id. The Indiana Supreme Court has

determined the possibility to be remote and speculative and therefore not reasonable

when finding no sufficiently substantial likelihood that the jury used the same evidentiary

facts to establish the essential elements of two offenses. Hopkins v. State, 759 N.E.2d

633, 640 (Ind. 2001) (citing Long v. State, 743 N.E.2d 253, 261 (Ind. 2001), reh’g

denied; Redman v. State, 743 N.E.2d 263, 268 (Ind. 2001)); see also Griffin v. State, 717

N.E.2d 73, 89 (Ind. 1999), cert. denied, 530 U.S. 1247, 120 S. Ct. 2697 (2000).


                                             16
       “A defendant may be convicted of both conspiracy to commit a felony and

commission of the underlying felony.” Johnson v. State, 749 N.E.2d 1103, 1108 (Ind.

2001). However, “[a] double jeopardy violation occurs where the same evidence used to

prove the overt act committed in furtherance of the conspiracy also proves the

commission of the underlying crime.” Id. The Indiana Supreme Court has found “double

jeopardy violations when the facts supporting a first crime are offered in the charges or

jury instructions as the only ‘overt act’ to prove a second conspiracy charge, even if other

facts proving a conspiracy were presented at trial.” Lee, 892 N.E.2d at 1235 (citing

Lundberg v. State, 728 N.E.2d 852, 855 (Ind. 2000); Guffey v. State, 717 N.E.2d 103,

107 (Ind. 1999)). “On the other hand, [the Indiana Supreme Court has] not found a

double jeopardy violation when the fact supporting a first charge could theoretically have

served as the overt act of a conspiracy charge, but the jury was instructed on additional

facts supporting an overt act.” Id. at 1235-1236. “In determining the facts used by the

fact-finder to establish the elements of each offense, it is appropriate to consider the

charging information, jury instructions, and arguments of counsel.” Id. at 1234.

       Count I, dealing in cocaine as a class A felony, alleged that “[o]n or about the 4th

day of February, 2002, in Tippecanoe County, State of Indiana, [Vazquez] did knowingly

or intentionally deliver cocaine, pure or adulterated, to Confidential Informant 01-30, in

an amount of three (3) grams or more.” Appellant’s Direct Appeal Appendix at 21.

Count V, conspiracy to commit dealing in cocaine as a class A felony, alleged that

Vazquez and/or Tiffany Hurst would deliver quantities of cocaine to Confidential

Informant 01-30 in addition to other persons.        Specifically, Count V alleged that

“[Vazquez] and/or Tiffany J. Hurst would deliver cocaine, including amounts of greater
                                         17
than three (3) grams, to other persons, including Christopher M. Pracht, Confidential

Informant 01-30, Confidential Informant 03-25, and other persons . . . .” Id. at 39.

Further, Count V also alleged a number of other overt acts. Specifically, Count V as

amended alleged:

       During 2001-2003, in Tippecanoe County, State of Indiana, [Vazquez],
       Tiffany J. Hurst, Christopher M. Pracht, Rodney A. Winebrenner,
       Confidential Informant 03-25 and unknown others, with the intent to
       commit Dealing in Cocaine in amounts greater than three (3) grams, did
       agree with each other to commit Dealing in Cocaine in amounts greater
       than three (3) grams, and one or more of the following overt acts were
       performed in furtherance of said agreement, to wit: During 2001-2003,
       [Vazquez] would obtain cocaine in amounts greater than three (3) grams
       from an unknown source(s); on multiple occasions during 2001-2003,
       [Vazquez] and/or Tiffany J. Hurst would deliver cocaine, including
       amounts of greater than three (3) grams, to other persons, including
       Christopher M. Pracht, Confidential Informant 01-30, Confidential
       Informant 03-25, and other persons; Vazquez and/or Hurst would accept
       payment for the cocaine which they had delivered to said other persons; on
       or about 2001-2002, Pracht would possess cocaine, including amounts
       greater than three (3) grams, with intent to deliver said cocaine to other
       persons; On multiple occasions, during 2001-2002, Pracht would deliver
       cocaine, including amounts greater than three (3) grams, to other persons
       including Winebrenner, CI 02-12, CI 03-25, and others; on multiple
       occasions during 2002, Winebrenner possessed cocaine, including amounts
       greater than three (3) grams, with intent to deliver cocaine to other persons;
       on multiple occasions during 2002, Winebrenner obtained cocaine,
       including amounts of three (3) grams or greater, from Vazquez and/or
       Pracht, and delivered cocaine to other persons, including Tonya Dorrett,
       James Foley, and others; on multiple occasions during 2002-2003,
       Confidential Informant 03-25 obtained cocaine, including amounts greater
       than three (3) grams or more, from Vazquez, Hurst, and/or Pracht, and
       possessed said cocaine with intent to deliver.

Id. at 39-40.

       While convictions and sentences under both Counts I and V may have violated

double jeopardy under certain circumstances such as if a jury had been instructed and the

parties’ arguments relied upon only Vazquez’s delivery of cocaine to Confidential

                                            18
Informant 01-30 to support the conspiracy charge, under the circumstances in this case,

we cannot say that Vazquez has demonstrated that Indiana’s Double Jeopardy Clause

precluded convictions and sentences on both at the time that the trial court informed

Vazquez that he could be sentenced on both convictions. Given that we presume that the

trial court is aware of and knows the law, see Conley v. State, 972 N.E.2d 864, 873 (Ind.

2012), reh’g denied, that the charging information related to the conspiracy charge listed

multiple overt acts that differed from the act listed in the dealing charge, we cannot say

Indiana’s Double Jeopardy Clause prevented the trial court from entering convictions and

sentences on both counts.4 Accordingly, we cannot say that trial counsel was ineffective

for failing to object on double jeopardy grounds to the trial court’s explanation at the

beginning of the guilty plea hearing.5


        4
           In addition to the instances covered by Richardson, Indiana courts “have long adhered to a
series of rules of statutory construction and common law that are often described as double jeopardy, but
are not governed by the constitutional test set forth in Richardson.” Guyton v. State, 771 N.E.2d 1141,
1143 (Ind. 2002) (quoting Pierce v. State, 761 N.E.2d 826, 830 (Ind. 2002) (Sullivan, J., concurring)). As
enumerated in Justice Sullivan’s concurrence in Richardson and endorsed by the Indiana Supreme Court
in Guyton, five additional categories of double jeopardy exist: (1) conviction and punishment for a crime
which is a lesser-included offense of another crime for which the defendant has been convicted and
punished; (2) conviction and punishment for a crime which consists of the very same act as another crime
for which the defendant has been convicted and punished; (3) conviction and punishment for a crime
which consists of the very same act as an element of another crime for which the defendant has been
convicted and punished; (4) conviction and punishment for an enhancement of a crime where the
enhancement is imposed for the very same behavior or harm as another crime for which the defendant has
been convicted and punished; and (5) conviction and punishment for the crime of conspiracy where the
overt act that constitutes an element of the conspiracy charge is the very same act as another crime for
which the defendant has been convicted and punished. See Guyton, 771 N.E.2d at 1143; Richardson, 717
N.E.2d at 55-56 (Sullivan, J., concurring). Vazquez does not develop an argument under these categories.
        5
            We acknowledge that the trial court stated the following at sentencing:

        Addressing first the question of how to deal with these two charges. I’m looking at the
        case of Morgan versus State and in that case the Indiana Supreme Court ruled that
        double-jeopardy prevented imposition of sentence on both the dealing and the conspiracy
        charge. It did allow a conviction on the possession charge, but the way that this crime is
        charged, they’re not charged as two separate items but Count One appears to [be] part of
        the same conspiracy that’s charged in Count Five. So I do not believe that I can impose
        consecutive sentences or even sentences on both of those charges.
                                                      19
        3.      Trial Counsel’s Advice Regarding Plea Agreement

        Vazquez appears to argue that his trial counsel was ineffective for informing him

that he should accept the plea agreement under the circumstances. Vazquez argues that

his trial counsel informed him that the plea agreement was a “good deal,” but that Tiffany

Hurst admitted that all the contraband that was in the house “was her stuff.” Appellant’s

Brief at 20. Vazquez also argues that he received no benefit from the dismissal of “count

two, A felony, dealing in cocaine” because a conviction and sentence of that charge

would have constituted double jeopardy. Id. The State argues that there was evidence at

the sentencing hearing that Vazquez owned the house and that trial counsel could have

reasonably concluded that the State would be able to show that Vazquez and Hurst had

joint possession of the items found in Vazquez’s home.

        We observe that Vazquez’s trial counsel elicited the answers from Hurst indicating

that other than some money that was found all the contraband in the house belonged to

Hurst. Further, as pointed out by the State, an investigator with the Tippecanoe County


Sentencing Transcript at 78-79. It appears that the trial court was referring to Morgan v. State, 675
N.E.2d 1067 (Ind. 1996). In Morgan, the Court acknowledged that it was possible for a defendant to be
convicted of both conspiracy and dealing charges. 675 N.E.2d at 1072. The Court agreed with and
incorporated by reference this court’s double jeopardy analysis which examined the charging information
and jury instructions before concluding that it was possible for the jury to have convicted the defendant of
conspiracy based upon the same act alleged in the dealing charge and that a double jeopardy violation
occurred. See id.; Morgan v. State, 648 N.E.2d 1164, 1172 (Ind. Ct. App. 1995), adopted in relevant part
by 675 N.E.2d 1067 (Ind. 1996). At the guilty plea hearing, the factual basis indicated that Vazquez
knowingly and intentionally delivered cocaine in an amount greater than three grams on February 4,
2002. With respect to the conspiracy charge, the factual basis revealed that between 2001 and 2003,
Vazquez agreed with others to deliver and transfer cocaine in an amount greater than three grams, that
there were times when Vazquez would go and pick up cocaine and obtain money for the cocaine, and that
Vazquez delivered cocaine to a confidential informant or Tiffany, and Vazquez admitted the allegations
contained in amended Count V. As discussed earlier, we cannot say that Morgan required that the trial
court impose only one conviction and sentence where a trial court, who is presumed to know the law, and
not a jury, is involved, the charging information related to the conspiracy charge listed multiple overt acts
that differed from the act listed in the dealing charge, and the factual basis also included multiple overt
acts in support of the conspiracy charge, and the prosecutor argued that the court could impose
convictions and sentences on both charges.
                                                    20
Drug Task Force testified that Vazquez owned the house where the search warrant was

executed. We also observe that under the plea agreement, the State dismissed two class

C felonies and four class D felonies related to events on August 14, 2003. Specifically,

the court dismissed Count VI, possession of cocaine as a class C felony; Count VII,

possession of methamphetamine as a class C felony; Count VIII, possession of a schedule

IV controlled substance as a class D felony; Count IX, possession of a schedule IV

controlled substance as a class D felony; Count X, possession of a schedule IV controlled

substance as a class D felony; and Count XI, maintaining a common nuisance as a class

D felony. Further, the plea agreement provided that Count III, dealing in cocaine as a

class A felony, and Count IV, possession of cocaine as a class C felony related to events

on March 12, 2002, were also dismissed. While a trial court may not have been able to

impose convictions or consecutive sentences for all of the counts which the State charged

depending on the factual circumstances, we cannot say that Vazquez has demonstrated

that his trial counsel was ineffective.

       4.      Failing to Object to and Move to Dismiss Certain Counts

       Without citation to the record, Vazquez argues that his trial counsel “should have,

properly, advised Vazquez, objected to, and moved to dismiss Count XIII,[6] Information

of Corrupt Business Influence, a class C felony, and Amended Count V, Information of

Conspiracy to Commit Dealing in Cocaine filed on October 23, 2003, well after the

September 30, 2003 omnibus date.” Appellant’s Brief at 19. Vazquez cites Fajardo v.




       6
          It appears that Vazquez is referring to Count XII as Vazquez’s statement of the case and our
review of the record reveals only twelve counts.
                                                 21
State, 859 N.E.2d 1201 (Ind. 2007), for the proposition that a proper objection or motion

to dismiss would have been sustained.

         The State points out that Fajardo was decided after Vazquez’s case concluded.

The State argues that case law available at the time the amended charges were filed in

this case indicated that it was permissible to add a felony charge or make substantive

changes to a previously filed charge after the omnibus date provided that the substantial

rights of a defendant were not offended, that the question is whether a defendant had a

reasonable opportunity to prepare for and defend against the charges, and here trial

counsel was granted several continuances after the additional and amended charges were

filed.

         At the time of Vazquez’s offenses and the criminal proceedings, Ind. Code § 35-

34-1-5(b) provided:

         The indictment or information may be amended in matters of substance or
         form, and the names of material witnesses may be added, by the
         prosecuting attorney, upon giving written notice to the defendant, at any
         time up to:

               (1)    thirty (30) days if the defendant is charged with a
                      felony; or

               (2)    fifteen (15) days if the defendant is charged only with
                      one (1) or more misdemeanors;

         before the omnibus date. When the information or indictment is amended,
         it shall be signed by the prosecuting attorney.

         Fajardo clarified that Ind. Code § 35-34-1-5(b) required that substantive

amendments to charges must be filed within the statutory time frame and that the




                                            22
question of prejudice was irrelevant to this inquiry.7 However, the Fajardo opinion

recognized that there had been confusion about the application of Ind. Code § 35-34-1-

5(b), and it listed numerous cases from this court and the Indiana Supreme Court that

looked not just to the timeliness requirement but focused upon whether an amendment

prejudiced a defendant. Fajardo, 859 N.E.2d at 1206-1207.

       The salient inquiry when determining whether an attorney rendered deficient

performance is whether his or her performance fell below an objective level of

reasonableness based upon prevailing professional norms. Strickland, 466 U.S. at 687-

688. The case law available to Vazquez’s trial counsel at the time of trial would have

indicated to a reasonable attorney that the untimeliness of an amendment would not

necessarily render the amendment impermissible. See Singleton v. State, 889 N.E.2d 35,

41 (Ind. Ct. App. 2008) (rejecting a claim of ineffectiveness of trial counsel premised

upon counsel’s failure to object to the amendment of an information based on the

reasoning later adopted in Fajardo), trans. denied. See also Leatherwood v. State, 880

N.E.2d 315, 318 (Ind. Ct. App. 2008) (holding that Fajardo did not apply retroactively to

cases on post-conviction review), reh’g denied, trans. denied. Counsel is not ineffective

for failing to anticipate a change in the law. J.A. v. State, 904 N.E.2d 250, 258 (Ind. Ct.

App. 2009), trans. denied. Under the circumstances, we cannot say that the evidence as a

whole unerringly and unmistakably leads to a conclusion opposite that reached by the

post-conviction court.



       7
         Since the Fajardo decision, Ind. Code § 35-34-1-5 has been amended to provide that an
indictment or information may be amended in matters of substance before the commencement of trial if
the amendment does not prejudice the substantial rights of the defendant.
                                                23
      5.     Forfeiture

      Without citation to the record, Vazquez argues that his trial counsel should have

moved to dismiss the charges and “should have properly advised Vazquez that the

January 20, 2004, and June 24, 2004 forfeiture of Vazquez’s property by the United

States Government was punishment, and that the September 21, 2004 plea amounted to

punishment for the same offense, because each punishment was based upon the dealing

and conspiracy charges in violation of Dawson v. United States, 77 F.3d 180,[ ]191 (7th

Cir. 1996), [reh’g denied,] and United States v. Austin, 509 U.S. 602 (1993).”

Appellant’s Brief at 19-20. The State argues that Vazquez waived this issue by failing to

cite to the record and that, waiver notwithstanding, trial counsel could have reasonably

concluded that the forfeiture of Vazquez’s property did not create double jeopardy

problems.

      To the extent that Vazquez cites Austin, we observe that the United States

Supreme Court has held: “These civil forfeitures (and civil forfeitures generally), we

hold, do not constitute ‘punishment’ for purposes of the Double Jeopardy Clause,” and

that nothing in Austin “purported to replace our traditional understanding that civil

forfeiture does not constitute punishment for the purpose of the Double Jeopardy

Clause.” United States v. Ursery, 518 U.S. 267, 270-271, 287, 116 S. Ct. 2135, 2138,

2147 (1996). Under the circumstances, we cannot say that the evidence as a whole

unerringly and unmistakably leads to a conclusion opposite that reached by the post-

conviction court. See id.; $100 v. State, 822 N.E.2d 1001, 1010 (Ind. Ct. App. 2005)




                                           24
(holding that the defendant’s right to be free from double jeopardy was not violated when

the State seized her car after she pled guilty to dealing in marijuana), trans. denied.8

B.      Appellate Counsel

        Vazquez argues that his appellate counsel was ineffective for failing to argue that

the trial court improperly relied upon the claim that he intimidated one of the witnesses

prior to her testimony and there had been prior attempts at rehabilitation as aggravators.9

The State argues that the record supports the aggravators that Vazquez’s trial counsel did

not challenge on appeal and that appellate counsel could have reasonably concluded that

any challenge would not have been successful.

        Ineffective assistance of appellate counsel claims fall into three categories: (1)

denial of access to an appeal; (2) waiver of issues; and (3) failure to present issues well.

Bieghler v. State, 690 N.E.2d 188, 193-195 (Ind. 1997) (citing Lissa Griffin, The Right to

Effective Assistance of Appellate Counsel, 97 W. VA. L. REV. 1, 21-22 (1994)), reh’g

        8
           In $100, the court observed that the Supreme Court developed a two-part test to determine
whether, in a specific case, an in rem forfeiture constitutes punishment for Fifth Amendment purposes.
822 N.E.2d at 1009 (citing Ursery, 518 U.S. at 288, 116 S. Ct. 2135). The first step is to ask whether the
legislature intended the proceedings under a forfeiture statute to be civil or criminal, and the second step
is to determine whether the proceedings are so punitive in fact as to persuade us that the forfeiture
proceedings may not legitimately be viewed as civil in nature despite the legislature’s intent. Id. (citing
Ursery, 518 U.S. at 288, 116 S. Ct. 2135). Vazquez does not develop an argument addressing the two
steps.
        9
          On direct appeal, this court addressed the two aggravators that are the focus of Vazquez’s
petition. Specifically, this court stated:

        As for the first unchallenged aggravator – that Vazquez intimidated one of the witnesses
        prior to her testimony – the trial court found that to be the “most significant” aggravator.
        Sent. Tr. p. 81. In fact, the record shows that Vazquez has a pending charge regarding
        that intimidation. The second aggravator that Vazquez does not challenge is that there
        have been prior attempts at rehabilitation. In regards to this, the trial court noted that
        Vazquez has “had numerous chances to have substance abuse counseling and has failed
        to deal with that or worse, has cured his own problem but has gone out and pandered
        others and being an active attempt to sell drugs to others.” Id. at 82-83.

Vazquez, 839 N.E.2d at 1234-1235.
                                                    25
denied, cert. denied, 525 U.S. 1021, 119 S. Ct. 550 (1998). Vazquez raises a claim under

the second category.

       To prevail on a claim about appellate counsel’s failure to raise an issue, the first

prong of the Strickland test requires Vazquez to show from the information available in

the trial record or otherwise known to appellate counsel that appellate counsel failed to

present a significant and obvious issue and that this failure cannot be explained by any

reasonable strategy. Carter v. State, 929 N.E.2d 1276, 1278 (Ind. 2010). We “consider

the totality of an attorney’s performance to determine whether the client received

constitutionally adequate assistance.” Bieghler, 690 N.E.2d at 194. In Bieghler, the

Court approved the two-part test used by the Seventh Circuit to evaluate these claims: (1)

whether the unraised issues are significant and obvious from the face of the record; and

(2) whether the unraised issues are “clearly stronger” than the raised issues. Id. (quoting

Gray v. Greer, 800 F.2d 644, 646 (7th Cir. 1986)).

       If the analysis under this test demonstrates deficient performance, then we

evaluate the prejudice prong which requires an examination of whether the issues which

appellate counsel failed to raise, would have been clearly more likely to result in reversal

or an order for a new trial. Henley v. State, 881 N.E.2d 639, 645 (Ind. 2008) (citing

Bieghler, 690 N.E.2d at 194). Although the performance prong and the prejudice prong

are separate inquiries, failure to satisfy either prong will cause the claim to fail. Id. If we

can easily dismiss an ineffective assistance claim based upon the prejudice prong, we

may do so without addressing whether counsel’s performance was deficient. Id. Most

ineffective assistance of counsel claims can be resolved by a prejudice inquiry alone. Id.


                                              26
       With respect to the court’s aggravator that Vazquez attempted to intimidate a

witness prior to testimony, we observe that the following exchange occurred during the

direct examination of Hurst, Vazquez’s ex-girlfriend:

       Q      Okay. And did there come a point in time where [Vazquez]
              threatened or intimidated you about being here today so much so that
              you had to go to the police and charges were filed?

       A      I did. I did have a restraining order against [Vazquez].

       Q      And was that a result of fear or threats that you felt regarding your
              testimony here today?

       A      Yes – yes.

Sentencing Transcript at 34. On cross-examination the following exchange occurred:

       Q      You talked about this intimidation charge that you had initiated
              against [Vazquez]. That was basically the end of your relationship,
              correct? And did [Vazquez] do something to threaten or intimidate
              you or were the police encouraging you to have this charge?

       A      No, I mean, he admits the threats to me. I mean, verbal threats and I
              also received some letters. I don’t know if they were from him or
              not, but I felt – I was a little bit scared for my family as well.

Id. at 35. Based upon the record, we cannot say that Vazquez has demonstrated that this

issue was significant and obvious from the face of the record or that the unraised issue

was clearly stronger than the raised issues.

       To the extent that Vazquez alleges that his appellate counsel was ineffective for

failing to argue that the trial court improperly relied upon the prior attempts at

rehabilitation as an aggravator, we observe that Vazquez does not point to any authority

on appeal suggesting that such an aggravator was improper at the time of sentencing in

April 2005. Vazquez does cite to a portion of the post-conviction transcript in which he

questioned his appellate counsel regarding Morgan v. State. It appears that Vazquez was
                                           27
referring to Morgan v. State, 829 N.E.2d 12, 14 (Ind. 2005), in which the Indiana

Supreme Court clarified the trial court’s role in characterizing the aggravators for

purposes of Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531 (2004).10 The Court

held that statements such as “prior punishments had failed to rehabilitate” a defendant

cannot serve as separate aggravating circumstances. “In Morgan [the Court] held that

aggravators such as ‘failure to rehabilitate’ and ‘risk to re-offend’ are properly

categorized as conclusory ‘observations about the weight to be given to facts.’” Neff v.

State, 849 N.E.2d 556, 560 (Ind. 2006). “As such, they ‘merely describe the moral or

penal weight of actual facts’ and do not stand as separate aggravators when the factual

basis that supports the conclusion also serves as an aggravator.” Id. (quoting Morgan,

829 N.E.2d at 17).

        To the extent that Vazquez implies that the court’s consideration of his prior

attempts at rehabilitation as an aggravator was improper under Blakely, we observe that

Vazquez waived his rights under Blakely and consented to judicial fact-finding.

Specifically, the plea agreement states: “Defendant consents to judicial fact-finding of

aggravators and mitigators for sentencing.” Appellant’s Appendix at 46. At the guilty

plea hearing, the following exchange occurred:

        BY THE COURT: It’s been penciled in as item number five. Defendant
                      consents to judicial fact finding of aggravators and
                      mitigators for sentencing. Do you understand that?

        BY MR. VAZQUEZ:                  Yes.



        10
           The Court in Blakely held that other than the fact of a prior conviction, any fact that increases
the penalty for a crime beyond the prescribed statutory maximum must be submitted to a jury and proved
beyond a reasonable doubt. Blakely, 542 U.S. at 301, 124 S. Ct. at 2536.
                                                    28
       BY THE COURT: And that was part of the plea agreement when you
                     signed it, was it not?

       BY MR. VAZQUEZ:              Yes.

Transcript of Guilty Plea Hearing at 16. At sentencing, Vazquez’s trial counsel also

stated: “The defendant waived the Blakely Rule and agreed that the judge could find the

aggravators and mitigators as part of his plea.” Sentencing Transcript at 5. Accordingly,

we cannot say that Vazquez has demonstrated that this issue was significant and obvious

from the face of the record or that the unraised issue was clearly stronger than the raised

issue or that the post-conviction court erred. See Morgan, 829 N.E.2d at 16 (“When a

defendant pleads guilty, the State is free to seek judicial sentencing enhancements so long

as the defendant either stipulates to the relevant facts or consents to judicial factfinding.”)

(quoting Blakely, 542 U.S. at 310, 124 S. Ct. at 2541); Walker v. State, 843 N.E.2d 50,

60 (Ind. Ct. App. 2006) (holding that the post-conviction court’s denial of defendant’s

claim of ineffective assistance of appellate counsel was not clearly erroneous), reh’g

denied, trans. denied, cert. denied, 549 U.S. 1130, 127 S. Ct. 967 (2007).

       For the foregoing reasons, we affirm the post-conviction court’s denial of

Vazquez’s petition for post-conviction relief.

       Affirmed.

RILEY, J., and BRADFORD, J., concur.




                                              29